Citation Nr: 1735896	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  06-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected diabetes mellitus (DM), Type II.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected DM, Type II.

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel
INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from July 1960 to January 1961, active duty service from October 1961 to August 1962 in the U.S. Navy Reserve, and subsequent periods of service in the Naval Air Reserve (NAR), including a period of active service from July 17 to 18, 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

A videoconference hearing was held before the undersigned acting Veterans Law Judge in June 2010. A transcript of the hearing has been associated with the claims file.

In a September 2010 decision, the Board denied the claim on appeal. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a May 2012 memorandum decision, the Court vacated the Board's September 2010 decision and remanded the matter to the Board.

In February 2013 and July 2015, the Board remanded the claim for further evidentiary development. The ED issue on appeal has been recharacterized as entitlement to service connection for ED, to include as secondary to service-connected DM, Type II.

During the pendency of the appeal, the RO issued a March 2017 rating decision granting service connection for multiple disabilities:  posttraumatic stress disorder (PTSD) effective November 9, 2010 (rated 30 percent), prostate cancer, status post radical prostatectomy associated with herbicide exposure effective June 14, 2011 (rated 100 percent until January 1, 2012, when a noncompensable rating was assigned, a residual scar, radical prostatectomy effective June 27, 2011 (rated 0 percent), coronary artery disease (CAD), status post stent placement (previously claimed as cardiovascular disease secondary to diabetes mellitus associated with herbicide exposure) effective December 2, 2004 (rated 30 percent), diabetes mellitus associated with herbicide exposure effective December 2, 2004 (rated 20 percent until February 15, 2017 when a 10 percent rating was assigned), diabetic peripheral neuropathy, left upper extremity associated with herbicide exposure effective December 2, 2004 (rated 20 percent), diabetic peripheral neuropathy, right upper extremity associated with herbicide exposure effective December 2, 2004 (rated 20 percent), diabetic peripheral neuropathy, right lower extremity (sciatic nerve) associated with herbicide exposure effective December 2, 2004 (rated 10 percent), diabetic peripheral neuropathy, right lower extremity (femoral nerve) associated with herbicide exposure effective December 2, 2004 (rated 10 percent), diabetic peripheral neuropathy, left lower extremity (sciatic nerve) associated with herbicide exposure effective December 2, 2004 (rated 10 percent), diabetic peripheral neuropathy left lower extremity (femoral nerve) associated with herbicide exposure effective December 2, 2004 (rated 10 percent), and entitlement to special monthly compensation based on statutory housebound criteria from June 14, 2011 to December 31, 2011. These service connection claims were granted and therefore are not before the Board. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection). These issues will not be addressed in this decision.

The Board notes that the Veteran has recently filed a notice of disagreement at the RO concerning the issues of entitlement to higher initial ratings as shown in the electronic claims file (VBMS). Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO. While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently in the process of adjudicating the appeal. Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to entitlement to higher ratings will be the subject of a later Board decision, if ultimately necessary. 

In a July 2017 letter, the Veteran's representative stated that the issue returning to the Board was a "downstream issue of service connection for hypertension as secondary to the Veteran's service-connected diabetes." As discussed above, service connection has recently been established for CAD (previously claimed as cardiovascular disease secondary to diabetes mellitus associated with herbicide exposure). The matter of service connection for hypertension was not addressed by the RO in its March 2017 rating decision, but was claimed by the Veteran in his original December 2004 Veteran's Application for Compensation and/or Pension (VA Form 21-526), and this issue was encompassed by the previously denied claim of service connection for cardiovascular disease. This issue is in appellate status.

The issue of service connection for hypertension, including as secondary to DM, Type II, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

FINDING OF FACT

The competent and probative evidence fails to demonstrate that ED is related to active service or any incident therein or that it is proximately due to or aggravated by a service-connected disability.

CONCLUSION OF LAW

ED was not incurred in or aggravated by service and is not secondary to service-connected disability, to include DM, Type II.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. VA's duty to notify was satisfied by a letter dated January 2005. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports. The Veteran has not alleged any notice or development deficiency during the adjudication of the claim, and has not contended that the examinations were inadequate. Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Scott, supra.

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

Overall, there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. Neither the Veteran nor his representative has argued otherwise. Scott, supra.

II.  Service Connection

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service. 38 C.F.R. § 3.303 (d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Under the law, active military service includes (1) active duty (AD), but also (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training. 38 U.S.C.A. § 101 (24)(B); 38 C.F.R. § 3.6 (a).

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits. Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status").

To establish status as a Veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1 (a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995). The Board observes that the Veteran has not yet established Veteran status with regard to any periods of military service other than his period of active duty from October 1961 to August 1962, and his period of active service in July 1965 in which he was exposed to herbicides. The fact that a claimant has established status as a Veteran for other periods of service does not obviate the need to establish that he is also a Veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415   (1998).

Without the status as a Veteran, a claimant trying to establish service connection cannot use the many presumptions in the law that are available only to Veterans. For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ACDUTRA or INACDUTRA, and neither do the presumptions of soundness and aggravation. See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training. Acciola v. Peake, 22 Vet. App. 320, 323-324 (2008).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for ED, to include as secondary to service-connected DM, Type II. The Veteran contends that his ED is a result of his DM, Type II which stems from his service in Vietnam. In his December 2004 claim, he said his ED began in July 1998.

The Veteran's service treatment records (STRs) do not show that he was treated for ED while on active duty. The Veteran's separation examinations dated January 26, 1961 and July 6, 1962 are silent for complaints or diagnosis of ED. Similarly, periodic physicals of October 1963 and September 1964 show all of the appellant's systems to be normal. A Report of Medical History of January 1966 shows the appellant denied having ever had or experienced any health problems except for mumps.

A January 2002 private medical record from Northern California Cardiology Associates reflects that the Veteran had a past medical history of diabetes mellitus, hypertension, and impotence. The Veteran reported that he had a two-year history of diabetes mellitus and hypertension, each treated with medication.

Beginning in 2004 VA treatment records reflect that the Veteran was diagnosed with impotence of organic origin and prescribed Vardenafil (Levitra) for ED. VA treatment records indicated continued treatment with Vardenafil through 2011.

The Veteran underwent a VA examination in April 2005 to determine the nature and etiology of his DM, Type II. The VA examiner confirmed a diagnosis of DM, Type II. The examiner noted that the Veteran reported that he was diagnosed with DM, Type II in 1998, when routine lab work was performed prior to the Veteran starting a new job. The examiner further noted complications related to the Veteran's DM, Type II of impotence and minimal to mild peripheral neuropathy.

The Veteran underwent several VA examinations in February 2017. In the diabetes examination, the examiner first stated that ED was at least as likely as not due to DM. He subsequently revised this opinion after conducting a detailed review of the record. The VA examiner stated that the Veteran had ED, and the etiology was age, present since age 40. The examiner confirmed a diagnosis of ED indicating 1983 as the date of diagnosis. The examiner stated that the Veteran had a rising PSA beginning in 2006 which increased to 4.2 by 2012 at which time a biopsy was done which was positive for carcinoma of the prostate, and had surgical removal in February 2012. The lymph nodes were negative. The Veteran reported that he had not had coitus for at least 40 years according to him and corroborated by his wife. He was given a prescription for Viagra which he never filled. The examiner opined that the Veteran had diabetes for about 20 years and hence the two are not related or causative. 

The examiner noted that the Veteran was diagnosed with DM, Type II in 2004 based on fasting blood sugars (FBS) and in 2007 based on hemoglobin A1c (HbA1c) testing. The examiner opined that the Veteran's ED is less likely as not attributable to DM, Type II or to prostate cancer with radical prostatectomy. The examiner further opined that the Veteran's DM less likely than not permanently aggravated (meaning that any worsening of the condition is not due to natural progress) his ED.

The VA examiner who conducted the February 2017 VA examination provided an addendum opinion in February 2017.  In the addendum, the VA examiner noted that that when he completed the February 2017 DM Disability Benefits Questionnaire (DBQ), the Veteran indicated that his diabetes began in 1980s, however; when the examiner conducted a detailed record review after completing the prostate cancer DBQ, the Veteran was informed that the examiner could not document his DM onset prior to the first abnormal A1c tests and FBS which were in 2007. The examiner noted that the DM could not be causative and that he had to change the onset of the Veteran's DM to 2007.  He stated that this, of course, then eliminates DM as the etiology of his ED which both he and his wife affirmed was present in the 1980s. The examiner opined that the Veteran's ED was less likely than not due to his DM. The examiner provided that the Veteran's ED is more likely than not age-related. The examiner further opined that the Veteran's ED was less likely than not due to or incurred in service from his DM or prostate cancer.

It is the Board's province to determine the credibility of evidence. Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007). In making credibility determinations, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Id.   

The Veteran is currently diagnosed with ED.  The Veteran is service-connected for DM, Type II and prostate cancer, status post radical prostatectomy. 

Upon review of the record the Board finds that the preponderance of the evidence is against the claim. The Veteran's STRs do not reflect complaints, findings, treatment or diagnosis of ED. The Veteran does not contend, and the evidence does not reflect that he had ED symptoms during service. The post-service medical evidence does not reflect any complaints related to ED for several years following the conclusion of his active service.

The record shows inconsistencies in the Veteran's reported history as to the date of onset of his ED and DM when compared with other evidence. These contradictions reduce the credibility and probative value of the Veteran's lay statements in this regard.

While the Veteran asserts that his diagnosed ED is related to his service-connected DM, Type II disability, the weight of the competent and probative evidence does not show that the Veteran's ED was related to his service-connected DM, Type II disability or prostate cancer post radical prostatectomy, either on the basis of causation or aggravation.

Although the April 2005 VA examiner indicated that the Veteran's impotence (ED) was a complication of DM, the probative value of this opinion is reduced as the opinion is not supported by an adequate supporting rationale. Moreover, the examination report does not reflect a discussion of the date of onset of the ED symptoms (which other evidence reveals was several years prior to the diagnosis of DM).

In the February 2017 VA examination and addendum opinion, the examiner provided a negative nexus opinion. The examiner noted the onset of the Veteran's ED as 20 years prior to his diagnosis of DM, Type II. The examiner noted that the Veteran's ED began in 1983 and his DM, Type II in 2004 based on fasting blood sugars and in 2007 based on HbA1c testing. The examiner concluded that the Veteran's ED existed many years prior to the onset of his DM, Type II and there is no evidence that his ED had been permanently aggravated by his DM, Type II or prostate cancer post radical prostatectomy.

The February 2017 VA medical opinions cumulatively constitute the most probative evidence of record as the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to these cumulative opinions, and the most probative value in this case, as the opinions are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that his ED is associated with service or his service-connected DM, Type II, however, as a lay person, the Veteran is not shown to have the training or expertise in medical matters and this issue involves a medical determination that is complex. Therefore, the February 2017 VA medical opinions are more probative regarding the causation question in this case and have been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the February 2017 VA examiner, a medical professional who considered the pertinent evidence of record and reported history and found against such a relationship. See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation). The Veteran's ED was manifested in 1983, nearly 20 years after he was discharged from active service. The preponderance of the evidence of record indicates that the Veteran's ED is of organic origin years after service. Therefore, service connection on a direct basis is denied because there is no competent evidence linking the disability to service.

The weight of the probative evidence does not reflect that ED is related to service. There is no competent evidence linking this condition to service. The Board also finds that the weight of the competent evidence of record does not link the current ED to service or a service-connected disability.

Secondary service connection is not warranted as the most probative evidence indicates that the Veteran's ED is not related to his service-connected DM, Type II disability or prostate cancer post radical prostatectomy. There is no competent evidence of record linking current ED to a service-connected disability.

Accordingly, service connection for ED, to include as secondary to a service-connected disability, including DM, Type II, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for ED, to include as secondary to DM, Type II, is denied.


REMAND

The issue of service connection for hypertension, including as secondary to DM, Type II, is remanded for a VA examination. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The examiner should be asked to provide a medical opinion as to whether the current hypertension is related to service or if it was caused or aggravated by a service-connected disability, to include DM, Type II and CAD. See 38 C.F.R. § 3.310.

In the Veteran's December 2004 service connection claim, he stated that his high blood pressure began in September 1998. Post-service medical records on file reflect that he has been diagnosed with hypertension. A January 2002 private medical record from Northern California Cardiology Associates reflects that the Veteran had a two-year history of hypertension, treated with medication. An April 2005 VA examination reflects that he was diagnosed with essential hypertension, not caused by diabetes. This medical opinion is inadequate as it is not supported by an adequate rationale. Another VA examination and medical opinion is needed.

Ongoing relevant medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(3) (2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain any available relevant VA, or private medical records relating to treatment for hypertension dated since service, that are not already on file, and associate them with the claims file.

2. Then, obtain a VA examination and medical opinion regarding current hypertension. The claims file must be made available to and reviewed by the examiner for the pertinent medical and other history. The examiner should specifically respond to the following questions:

(a) Based on physical examination and a review of the record, the examiner should provide an opinion as to the etiology of current hypertension - including the likelihood (very likely, as likely as not, or unlikely) that this current disability had its onset in service, or within one year of the Veteran's discharge from service, or is otherwise related or attributable to his service.

(b) What is the likelihood (very likely, as likely as not, or unlikely) that an established service-connected disability (to include DM, Type II and CAD) (1) caused or (2) is aggravating any current hypertension?

The term "as likely as not" means at least 50 percent probability. It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms. If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Then, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


